*188OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition that contained one charge of professional misconduct, which she admitted in her answer. After a hearing, the Special Referee sustained the charge. The petitioner now moves to confirm the Special Referee’s report. The respondent does not oppose the petitioner’s motion, but argues that the sanction imposed should be limited to a public censure.
The charge alleged that the respondent engaged in conduct adversely reflecting on her fitness to practice law, in violation of Code of Professional Responsibility DR 1-102 (a) (8) (now [7]) (22 NYCRR 1200.3 [a] [7]).
On April 16, 1999, the respondent was convicted in the Criminal Court, Queens County, upon her plea of guilty, of operating a motor vehicle under the influence of alcohol, in violation of Vehicle and Traffic Law § 1192 (3), aggravated unlicensed operation of a motor vehicle, in violation of Vehicle and Traffic Law § 511 (2), and reckless driving, in violation of Vehicle and Traffic Law § 1212. On May 14, 1999, the respondent was sentenced to 60 days in jail, probation, and a fine.
Based on the evidence adduced at the hearing, including the respondent’s admissions, the charge was properly sustained by the Special Referee.
In determining the appropriate measure of discipline to impose, the respondent asks the Court to consider her previously unblemished record, the mitigating circumstances to which she testified at the hearing, the testimony of her two character witnesses, the punishment she has already endured, and her remorse and efforts to rehabilitate herself.
The respondent has no prior disciplinary history.
Under the totality of the circumstances, the respondent is censured for her professional misconduct.
Bracken, P. J., O’Brien, Ritter, Santucci and H. Miller, JJ., concur.
Ordered that the Grievance Committee’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Abby C. Goldstein, is censured for her professional misconduct.